Case 19-13273-VFP           Doc 425      Filed 04/14/20 Entered 04/14/20 15:50:36                      Desc Main
                                        Document      Page 1 of 6



       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-1(b)

       Dale E. Barney, Esq.
       David N. Crapo, Esq.
       GIBBONS P.C.
       One Gateway Center
       Newark, New Jersey 07102
       Telephone: (973) 596-4500
       Facsimile: (973) 596-0545
       E-mail: dbarney@gibbonslaw.com
              dcrapo@gibbonslaw.com
       Counsel for Discover Growth Fund, LLC

       In re:                                                  Chapter 11

                                                               Case No. 19-13273 (VFP)

       IMMUNE PHARMACEUTICALS, INC., et                        (Jointly Administered)
       al.,1

                               Debtor.
                                                               Hearing Date: April 21, 2020 at 2 p.m. ET

                                                               Response Deadline: April 14, 2020




       OBJECTION OF DISCOVER GROWTH FUND, LLC TO FEE APPLICATIONS OF
                      CHAPTER 11 ESTATE PROFESSIONALS


                Defendant Discover Growth Fund, LLC (“Discover”), by and through its undersigned

   counsel, submits this objection to the fee applications (collectively, “Fee Applications”) filed

   in this case by: (i) Teneo Capital LLC; (ii) Armory Securities, LLC; (iii) Norris McLaughlin,

   P.A.; (iv) Porzio, Bromberg & Newman, P.C.; and (v) Lowenstein Sandler LLP, and, in support

   of its opposition states the following:


   1
    The “Debtors” in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
   number are as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc.
   (7805); Immune Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune
   Pharmaceuticals USA Corp. (9630). The lead debtor is Immune Pharmaceuticals, Inc..

                                                         -1-
                                                                                           2792080.1 115785-100485
Case 19-13273-VFP       Doc 425     Filed 04/14/20 Entered 04/14/20 15:50:36              Desc Main
                                   Document      Page 2 of 6



                                  PRELIMINARY STATEMENT


          Acknowledging the futility of a reorganization in the above-captioned Chapter 11 cases,

   this Court converted the Chapter 11 cases to Chapter 7 liquidations and directed the appointment

   of a Chapter 7 trustee on April 1, 2020. On April 3, 2020, the United States Trustee for Region

   3 appointed Jonathan Lester, Esq. as Chapter 7 trustee (“Trustee”), and the Trustee has made

   application to retain Rabinowitz, Lubetkin & Tully LLC as his counsel. The appointment of a

   Chapter 7 trustee for these cases has stripped the Debtors of any control over their assets. See

   11 U.S.C. § 704(a) and (b) (Chapter 7 trustee’s duties to collect the debtor’s assets and be

   accountable for all property received). The Chapter 7 trustee’s administrative expenses will

   also take priority over any awards on the Fee Applications. Of equal importance, Discover’s

   security interest fully encumbers the assets of lead debtor, Immune Pharmaceuticals, Inc.

   (“Immune”), which now effectively consists of $2.93 million from the proceeds of the sale of

   the only Immune asset group with any value, the Anti-Eotaxin/Bertilimumab assets (hereafter,

   “Proceeds”).     The Proceeds constitute Discover’s cash collateral (hereafter, “Cash

   Collateral”), and Discover does not consent to the use of its Cash Collateral to pay any of the

   fees and expenses of the Chapter 11 estates’ professionals. That being the case, there exist no

   funds out of which any award on the Fee Applications may be paid. With the absence of any

   funds for the payment of awards on the Fee Applications, they constitute nothing more than

   another waste of the Court’s resources. Until the highly unlikely event that the Trustee realizes

   cash sufficient to pay Chapter 7 administration, Discover’s secured claim, and Chapter 11

   administration occurs, the Fee Applications should be tabled. For that reason they should be

   denied without prejudice at the present time.

                                             BACKGROUND

                                                   -2-
                                                                               2792080.1 115785-100485
Case 19-13273-VFP           Doc 425    Filed 04/14/20 Entered 04/14/20 15:50:36             Desc Main
                                      Document      Page 3 of 6



           1.        On February 17, 2019, Immune and its co-debtors (collectively, “Debtors”)

   filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code, thereby

   commencing the Cases.

           2.        The Debtors no longer operate their businesses or manage their assets as

   debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

           3.        The United States Trustee for Region 3 (“U.S. Trustee”) appointed an Official

   Committee of Unsecured Creditors (“Committee”) for the cases effective March 14, 2019.

           4.        By Order Granting Motion to Convert Case to Chapter 7 Pursuant to 11 U.S.C.

   § 1112(b) dated April 2, 2020, the Court converted the Cases from Chapter 11 to Chapter 7.

   [Doc 400]

           5.        By Notice dated April 3, 2020, the U.S. Trustee appointed the Trustee as the

   Chapter 7 Trustee for the Debtors’ bankruptcy estates. [Doc 401]

           6.        The Fee Applications were filed as follows:

    Dkt.        Applicant                   Role                    Fees                 Expenses

    394         Armory Securities, LLC      Debtors’ Investment     $418,571.43          $1,761.37
                                            Banker
    381         Lowenstein Sandler, LLP     Special Counsel to      $134,082.50          $6,031.10
                                            Debtors
    380         Norris McLaughlin, P.A.     Debtors’ Counsel        $742,380.50          $39,154.88

    382         Porzio, Bromberg &          Committee’s Counsel     $805,090.75          $3,454.17
                Newman, P.C.
    383         Teneo Capital LLC           Committee’s             $97,962.50           $272.25
                                            Accountants




                                                   -3-
                                                                                 2792080.1 115785-100485
Case 19-13273-VFP       Doc 425     Filed 04/14/20 Entered 04/14/20 15:50:36             Desc Main
                                   Document      Page 4 of 6



                     RELIEF REQUESTED AND REASONS THEREFOR

          7.      The Fee Applications are filed pursuant to 11 U.S.C. § 503(b)(1) and seek the

   award and payment of fees and the reimbursement for expenses aggregating almost $2.25

   million.


          8.      The only potential source for the payment of those fees and expenses is the

   Proceeds, and those are unavailable for the reasons discussed herein.


          9.      Discover is Immune’s secured creditor. Discover’s claims against Immune

   exceed $14.8 million. See the Claims Docket in the Cases, Claims No. 37-1 through 37-3.

   Discover holds a lien on all of Immune’s assets, including the Proceeds. Even if it were to be

   determined that Discover is entitled to recover only the $2,000,000.00 in cash lent under the

   Debenture, interest at the contractual rate of 10% and attorneys’ fees and costs, Discover is

   owed $2,851,260.45 as of January 31, 2020, consisting of (i) $2,000,000.00 in principal, (ii)

   interest totaling $262,466.30 at 10% per annum, and (iii) attorneys’ fees and costs estimated at

   $588,794.15 as of January 31, 2020. Declaration of John C. Kirkland in Further Support of

   Motion of Discover Growth Fund, LLC for Relief from the Automatic Stay dated March 12,

   2020 [Doc 374-1], ¶ 5. Since January 31, 2020, Discover has incurred well over $100,000 in

   additional legal fees in connection with this matter. As such, even Discover’s minimum secured

   claim exceeds Discover’s remaining Cash Collateral.


          10.     Neither Immune nor the Trustee may use of Discover’s cash collateral absent

   either Discover’s consent or an order of this Court authorizing such use. 11 U.S.C. § 363(c)(2).

   Discover expressly does not consent to the use of the Proceeds by the Trustee, including the use

   of the Proceeds to pay any award on the Fee Applications. The Trustee has not filed a motion

                                                 -4-
                                                                              2792080.1 115785-100485
Case 19-13273-VFP       Doc 425     Filed 04/14/20 Entered 04/14/20 15:50:36              Desc Main
                                   Document      Page 5 of 6



   for authorization to use the Proceeds. Accordingly, the Proceeds cannot be used to pay awards

   on the Fee Applications. Id. Notably, the forms of orders submitted by Lowenstein Sandler,

   LLP, Porzio, Bromberg & Newman, P.C. and Teneo Capital, LLC provide that the Debtors are

   to remit payment within a specified number of days after the entry of the orders. Given the

   appointment of the Trustee, the Debtors no longer have authority to make any payments, the

   only source of payment is the Cash Collateral, and Discover does not consent to its use.


          11.     Additionally, any award on the Fee Applications would be subordinate in

   priority to the payment of the Trustee’s commission, fees and expenses. 11 U.S.C. § 726(b).

   As such, after the resolution of Discover’s secured claim and the payment of the Trustee’s

   administrative expenses, the prospect of there being funds to pay Chapter 11 administration is

   dim indeed. Adjudicating the Fee Applications under these circumstances is a poor use of the

   Court’s resources.


          12.     Under the circumstances, the Fee Applications are an exercise in futility. There

   are no funds to pay fees if awarded. Debtors’ and Committee’s counsel’s applications run to

   well over 100 pages. The Cash Collateral and any funds recovered by the Trustee will be paid

   first to satisfy Discover’s liens and then to satisfy the Trustee’s commission and administrative

   expenses. Accordingly, it is submitted that the Court should deny the Fee Applications as futile.


          13.     Notwithstanding the foregoing, Discover reserves its right to assert opposition

   in support of any substantive objections it has to any of the Fee Applications if the same are

   adjourned or denied without prejudice.


          WHEREFORE, Discover respectfully requests that this Court enter an order or orders:

   (i) denying the Fee Applications; and (ii) awarding Discover such other and further relief to
                                                 -5-
                                                                               2792080.1 115785-100485
Case 19-13273-VFP          Doc 425    Filed 04/14/20 Entered 04/14/20 15:50:36        Desc Main
                                     Document      Page 6 of 6



   which it is entitled.

   Dated: April 14, 2020
          Newark, New Jersey
                                           GIBBONS P.C.

                                           By:   /s/ Dale E. Barney                        .
                                                 Dale E. Barney, Esq.
                                                 David N. Crapo, Esq.
                                                 One Gateway Center
                                                 Newark, NJ 07102-5310
                                                 Tel. 973-596-4500
                                                 Fax. 973-596-
                                                 E-mail: dbarney@gibbonslaw.com
                                                         dcrapo@gibbonslaw.com

                                                 Counsel for Discover Growth Fund, LLC




                                                 -6-
                                                                           2792080.1 115785-100485
